The priginal. bill in this• case w~s fiie.~ on 4pr~1. 16,. i898, by the appellant, •D..L.Stova1~, a~ .~mino~jty slockholder in the Jasper Land Company, an Ala~a~ia corporation, ag~nst the aprpe11ee~, as de~nUants, and had for its purpose the enjoining of the defendants from acting as offi~cers and `dire'ctor~ of said Jasper Land Company.
The appeal in this case is prosecuted from a de!cree sustaining the motions ~and-~demurrers to the bill as amended, dissolving the injuncti!on and disunissing the bill as amended; and the rendition of this decree is assigned as error.,
Decree affirmed.
Opinion by
TYSON, J.